Willson, Judge.
Defendant was convicted of a misdemeanor, and the punishment assessed against him was a pecuniary fine only. He was not present in court when the conviction was had, which fact appears by the recital in the judgment that he appeared by attorney. Being absent, the judgment of the court should have been that a capias forthwith issue commanding the sheriff to arrest him and commit him to jail until the fine and costs are paid, and also that execution may issue against his property for said fine and costs. (Art. 805, Code Crim. Proc.)
In this case the judgment commands that “execution or commitment may issue” for the fine and costs. This judgment is not in compliance with the mandatory requirements of the law, and is not such a final judgment as will give this court jurisdiction of this appeal. Because of this defect in the judgment, the motion of the Assistant Attorney General to dismiss the appeal is sustained, and the appeal is dismissed.
Appe " dismissed.
Opinion delivered April 7, 1883.